422 F.2d 290
UNITED STATES of America, Appellee,v.Garnett Gilliam WEBSTER, Appellant.
No. 13722.
United States Court of Appeals, Fourth Circuit.
March 5, 1970.

Jack V. Altizer, Charleston, W. Va., court-appointed counsel, for appellant.
Brian P. Gettings, U.S. Atty., and Rodney Sager, Asst. U.S. Atty., for appellee.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Garnett Gilliam Webster was convicted of possessing a stolen check and forging an endorsement in violation of 18 U.S.C. 495 and 1708.  His principal ground for reversal is that a postal inspector obtained handwriting exemplars from him in violation of the Fifth and Sixth Amendments.  His contention, however, is fully answered by Gilbert v. California, 388 U.S. 263, 265, 87 S. Ct. 1951, 18 L. Ed. 2d 1178 (1967), and United States v. Albright, 388 F.2d 719, 727 (4th Cir. 1968).  Webster's other assignments of error are also without merit.


2
The judgment is affirmed.